Citation Nr: 1629692	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1965 to January 1967, October 1973 to September 1985, and June 1994 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The evidence of record indicates that the Veteran's central and obstructive sleep apnea was incurred during active service.


CONCLUSION OF LAW

The criteria for establishing service connection for central and obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting entitlement to service connection for sleep apnea, which represents a complete grant of the benefit sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran contends that his sleep apnea was incurred during his military service.

VA treatment records and a July 24, 2009 sleep study report from Alamo Sleep Disorders Center indicate that the Veteran is diagnosed with central and obstructive sleep apnea. 

While the Veteran's service treatment records do not show a diagnosis of or treatment specifically for sleep apnea, the probative evidence of record nevertheless indicates that the Veteran's sleep apnea was incurred during his military service.  Specifically, a September 6, 2012 VA treatment record from P. T. I. (Ph.D., FAASM), the Acting Chief of the San Antonia VA Medical Center's Sleep Medicine program, noted that the Veteran reported a history of snoring and daytime sleepiness during his military service since at least 1980.  Dr. P. T. I. also noted that the Veteran's service treatment records documented a history of rhinitis, hypertension, and headaches.  Dr. P. T. I. opined that all of those in-service symptoms may have been related to undiagnosed sleep apnea.  Dr. P. T. I. opined that after a review of the Veteran's clinical records and sleep apnea related medical problems that occurred during his military service it was at least as likely as not that the Veteran's sleep apnea was related to his in-service complaints.  It was further noted that polysomnography was not routinely available prior to the Veteran's military discharge in 1985; therefore, the absence of an in-service sleep study could not be construed as evidence that the Veteran was not suffering from sleep apnea. 

Additionally, at his May 2016 hearing the Veteran testified that during active duty he was a loud snorer, and that he was treated for headaches, dizziness, rhinitis, and sinusitis.  He noted that he had not heard of sleep apnea prior to his discharge from active service, but it was his belief that he began exhibiting symptoms of sleep apnea during service and that those symptoms continued until he was eventually diagnosed with sleep apnea in 2009.  The Veteran's wife testified that she had observed the Veteran's loud snoring, pausing in his breathing and tiredness since the late 1970's.  She further testified that while it seemed like the Veteran was sleeping all the time he was perpetually tired and had bags under his eyes.   

As the Veteran and his wife have credibly reported ongoing symptoms of sleep apnea during and since service, and Dr. P. T. I. opined that the Veteran's in-service symptoms were at least as likely as not attributable to undiagnosed sleep apnea, the Board finds that it is at least as likely as not the Veteran's current sleep apnea was incurred in service.  Accordingly, the Board finds that the Veteran's sleep apnea was incurred during service; therefore, service connection is warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


ORDER

Entitlement to service connection for central and obstructive sleep apnea is granted.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


